Citation Nr: 9907469	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal disability.

2.  Entitlement to service connection for a lower 
gastrointestinal disability.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  The propriety of the evaluation assigned for service-
connected chondromalacia of the left patella.

6.  The propriety of the evaluation assigned for service-
connected chondromalacia of the right patella.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1995.  A hearing was held in July 1998 in 
Montgomery, Alabama, before Jeff Martin, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  At 
the hearing, in addition to providing testimony on the 
certified issues, the veteran discussed the issue of 
entitlement to service connection for Graves' disease, which 
had been denied by the RO in May 1997.  He was informed that 
he should submit a notice of disagreement if he wished to 
appeal that determination; however, a notice of disagreement 
has not yet been received.  Accordingly, that issue is not 
before us.  

A careful scrutiny of the veteran's contentions and 
testimony, as well as the evidentiary record, discloses that, 
for the issue previously characterized as an "abdominal 
condition," the veteran is actually claiming service 
connection for two disabilities, one involving the upper 
gastrointestinal tract, manifested by symptoms such as 
reflux, and a disability of the lower gastrointestinal tract, 
manifested by symptoms such as constipation and diarrhea.  
Consequently, we have separated that aspect of the claim into 
two issues.  For reasons to be discussed, prior to an 
appellate decision, further development is required for all 
of the issues set forth on the title page of this decision, 
except the issue of entitlement to service connection for an 
upper gastrointestinal disability.  


FINDING OF FACT

A hiatal hernia first diagnosed in October 1994 can 
reasonably be attributed to service onset.


CONCLUSION OF LAW

A. hiatal hernia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellant's claim for service 
connection for an upper gastrointestinal disability is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  Id.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(1998).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

Service records of medical treatment show the veteran was 
seen in May 1971 and in January 1981 for gastrointestinal 
complaints, of brief duration, diagnosed as gastroenteritis.  
However, on the report of medical history completed in 
connection with his retirement examination, in April 1994, 
the veteran responded "yes" to whether he had now or had 
ever had "frequent indigestion" and "stomach, liver or 
intestinal trouble."  

Subsequent to service, on a VA examination in September 1994, 
the veteran's abdominal complaints included a history of 
right upper quadrant discomfort, not related to fatty or 
greasy food.  On physical examination, he was noted to be 
"without obvious hepatosplenomegaly."  Also of record is a 
copy of the report of an upper gastrointestinal X-rays series 
conducted in October 1994, which showed a small, sliding 
hiatal hernia with reflux into the lower esophagus, without 
reflux esophagitis.  An abdominal ultrasound at that time did 
not disclose any abnormalities.  

In March 1998, the veteran was evaluated by W. Meyer, M.D., 
primarily for lower gastrointestinal complaints.  However, it 
was also noted that he had had tests, including a barium 
enema, upper gastrointestinal series, and ultrasound, in 
about 1996, which had been normal.  The veteran also reported 
a lot of regurgitation or heartburn, and epigastric pain.  
The assessment was epigastric discomfort with negative upper 
gastrointestinal series two years ago, and probable negative 
ultrasound.  However, this was based on history provided by 
the veteran, and the evidence of record, although not 
confirming that such tests were conducted in 1996, does 
document that an upper gastrointestinal series, a barium 
enema, and an abdominal ultrasound were performed in 
September and October, 1994.  

Although a hiatal hernia was first diagnosed after service, 
it must be pointed out that there is no evidence that an 
upper gastrointestinal series was conducted in service.  
Moreover, at the time of his separation examination, he 
reported a history of frequent indigestion and intestinal 
trouble; the work-up for these complaints did not include any 
upper gastrointestinal series.  The VA examination in 
September 1994 consisted only of an external examination.  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  It must 
also be noted that, although a hiatal hernia is not a 
presumptive chronic disease, as defined in 38 C.F.R. §§ 3.307 
and 3.309, presumptive periods are not intended to limit 
service connection to diseases diagnosed after service when 
the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  We believe that the veteran's 
complaints of abdominal pain at discharge, and subsequent 
thereto, including as recently as March 1998, when considered 
with the diagnosis of a hiatal hernia within three months of 
discharge, obtained by means of the only upper 
gastrointestinal series of record, are sufficient to place 
the evidence in equipoise.  Consequently, with the benefit of 
doubt resolved in the veteran's favor, service connection for 
a hiatal hernia is warranted.  38 U.S.C.A. §  5107(b) (West 
1991).  


ORDER

Service connection for a hiatal hernia is granted.


REMAND

As to the issue of service connection for a lower 
gastrointestinal disorder, the evaluation of Dr. Meyer in 
March 1998 indicated that irritable bowel syndrome was 
suspected.  Additionally, the veteran has referred to records 
of treatment for his abdominal complaints shortly after 
service, which have not been obtained.  Specifically, in a 
statement received in November 1994, the veteran enclosed 
copies of the gastrointestinal studies which had been 
conducted in September and October, 1994, and stated that he 
was being treated for the same abdominal complaints he had 
had in service by a Dr. Chimata, whose address he included in 
the letter.  Potentially relevant records identified by the 
veteran must be obtained.  See Robinette v. Brown, 8 Vet.App. 
69 (1995).  In addition, in view of the veteran's complaints 
of abdominal pain in and since service, as well as his 
current diagnosis of probable irritable bowel syndrome, he 
must be afforded an examination to determine whether the 
disease, if present, was of service onset.  

Concerning the issue of service connection for cataracts, the 
veteran underwent cataract surgery on both of his eyes during 
1995; thus, although he no longer has cataracts, he has 
postoperative residuals.  He claims that cataracts were 
diagnosed in service on the separation examination, and on 
the VA examination in September 1994.  A review of the 
service medical records shows only myopia and astigmatism on 
the separation examination report.  Nevertheless, numerous 
complaints of decreased visual acuity, apparently not 
accounted for by his myopia and astigmatism, were noted in 
the service medical records.  Moreover, in October 1993, an 
ophthalmologic examination, including a slit lamp 
examination, disclosed cortical lenticular opacities, leading 
to decreased visual acuity.  

Similarly, the VA "Visual" examination in September 1994 
disclosed, on slit lamp examination, posterior subcapsular 
opacities of the spot type in both eyes scattered throughout 
the posterior capsule.  The only diagnoses shown on the 
examination report of record were myopia and astigmatism.  
However, the veteran stated that he obtained a copy of the 
report, and that subcapsular cataracts had been diagnosed.  A 
careful review of the examination report, in light of this 
contention, discloses the notation, at the bottom of the 
page, "Continued on next page."  However, there is no 
"Page 2" of this examination report of record.  Finally, as 
to the opacities shown both in service, in October 1993, and 
on the VA examination in September 1994, we note that 
"cataract" is defined as an opacity of the lens or the 
capsule of the eye.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 282 
(27th ed. 1988); THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 2227 
(15th ed. 1987); see also STEDMAN'S MEDICAL DICTIONARY 290, 1249 
(26th ed. 1995).  Accordingly, the missing page from the 
examination report must be associated with the claims file; 
if it is not available, or does not show the diagnosis 
reported by the veteran, the file must be referred to an 
ophthalmologist to determine whether the opacities shown in 
October 1993 and in September 1994 were cataracts, or the 
precursors thereto.  The veteran also underwent surgical 
removal of the cataracts in 1995 at a VA facility; however, 
only operative reports are of record, which do not contain 
any pertinent history.  The treatment records should also be 
obtained.

Regarding the issue of service connection for multiple joint 
arthritis, an examination, with X-rays of the joints that the 
veteran contends are involved, is indicated to determine 
whether he currently has arthritis.

As to the increased rating issues, in a recent decision, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court") held that, where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  Further, the veteran must be informed of the 
scope of the issue; the Court specifically found that framing 
the issue as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection (in this 
case, the date of discharge), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

Additionally, the Court has emphasized that the rating 
schedule, particularly 38 C.F.R. §§ 4.40, 4.45, requires that 
factors such as functional loss due to pain on motion, 
weakened movement, excess fatigability, lost endurance, or 
incoordination must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Arnesen v. Brown, 8 Vet.App. 432 
(1995).  The Court noted that the rating examination must 
adequately portray the functional loss.  Id.  It must also be 
determined whether there is any symptomatology that warrants 
a separate rating under a separate diagnostic code.  See 
Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  Specifically, 
if there is compensable limitation of motion, a separate 
rating is warranted in addition to any compensable symptoms 
under 38 C.F.R. Part 4, Code 5257.  VAOPGCPREC 23-97 (July 
1997).  Thus, in order to fairly evaluate the veteran's 
bilateral knee disabilities, he must be afforded an 
examination which complies with the criteria noted above.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After securing appropriate 
authorizations, the RO should obtain 
copies of the complete records of the 
veteran's treatment for abdominal 
complaints from July 1994 to the present, 
from Dr. Chimata, whose address is listed 
on the veteran's letter received in 
November 1994.  

2.  The RO should obtain all VA records 
of treatment for abdominal complaints, 
eye complaints, musculoskeletal 
complaints, and knee complaints, dated 
from discharge to the present.  These 
records should specifically include the 
treatment records prior to the veteran's 
cataract surgeries in June 1995 and 
September 1995.  

3.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers, other than Dr. Chimata 
and the VA, who provided him with 
treatment for lower gastrointestinal 
complaints, cataracts, arthritis, or knee 
complaints, from discharge from service 
to the present.  After securing necessary 
authorizations, the RO should obtain all 
records so identified.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

4.  The RO should obtain "Page 2" of 
the VA "Visual" compensation and 
pension examination conducted September 
9, 1994.  If "Page 2" is not available, 
or if it does not contain a diagnosis of 
cataracts, the claims file should be 
referred to an ophthalmologist for an 
opinion as to whether the opacities shown 
in service and on the September 1994 VA 
examination reflect the presence of 
cataracts, or were precursors to 
cataracts.  

5.  The veteran should be scheduled for a 
VA examination of the gastrointestinal 
system to determine whether he has a 
chronic disability of the lower 
gastrointestinal system, to include 
irritable bowel syndrome, which was of 
service onset.  The claims folder must be 
available to the examiner prior to the 
examination.  The rationale for the 
examiner's conclusion should be provided, 
as such is essential to the Board's 
determination.

6.  The veteran should be scheduled for a 
VA examination of the musculoskeletal 
system to determine (a) whether he has 
arthritis of multiple (or any) joints, of 
service onset, and (b) the manifestations 
and severity of his service-connected 
chondromalacia of the right and left 
knees.  All findings should be reported 
in detail, and the examiner must be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  

	         (a) As to the presence of 
arthritis in any joints other than the 
knees, the examiner should elicit a 
history of joint complaints from the 
veteran, examine those joints, and order 
X-rays of any joints for which arthritis 
is indicated by the history and 
examination.  For any joints in which 
arthritis is demonstrated (if any), the 
examiner should provide an opinion as to 
the likelihood that the arthritis was 
present in service, or within a year 
thereafter.  

         (b) As to the examination of the 
veteran's bilateral knee disabilities, 
the examination should include all 
necessary tests and studies, including X-
rays to determine whether the veteran has 
arthritis of either knee.  Each of the 
veteran's knees should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  Additionally, the examiner 
should be requested to determine whether 
the knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time.  The presence or 
absence of any other symptomatology, 
including instability, related to either 
knee should also be reported.  

7.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim, 
including any medical evidence of knee 
disability that might support a higher 
"staged" rating, i.e., a rating for a 
specific time period, or medical evidence 
of the presence of cataracts in service or 
shortly thereafter. 

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims, including whether 
"staged" ratings are appropriate for the 
veteran's knee disabilities for any part 
of the appeal period, based on the facts 
found.  If any development is incomplete 
or inadequate, appropriate corrective 
action should be taken.  See Stegall, 
supra.  

9.  If the decision as to any issue 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  
Concerning the propriety of the rating 
assigned for chondromalacia patella of 
both knees, the supplemental statement of 
the case should indicate that the 
potential for "staged" ratings has been 
considered.  


After completion of the requested development, the veteran and 
his representative should be afforded an opportunity to 
respond to the supplemental statement of the case.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


